

SECOND LEASE AMENDMENT
THIS SECOND LEASE AMENDMENT (this “Amendment”) is made as of the 11th day of
July, 2018 (the “Effective Date”), by and between CENTERPOINT PROPERTIES TRUST,
a Maryland real estate investment trust (“Landlord”), and POWER SOLUTIONS
INTERNATIONAL, INC. a Delaware corporation (“Tenant”).
R E C I T A L S:
A.Landlord and Power Great Lakes, Inc. (“Original Tenant”) have heretofore
entered into that certain Industrial Building Lease dated as of February 28,
2012 and that certain First Lease Amendment dated as of June 1, 2012
(collectively, the “Lease”) with respect to certain premises in the building
commonly known as 201 Mittel Drive, Wood Dale, Illinois (“Premises”).
B.    Tenant is the successor-in-interest to Original Tenant’s right, title and
interest under the Lease.
C.    The Term of the Lease expires on July 31, 2018 and notwithstanding the
terms of Section 32.22 of the Lease, Tenant has requested and Landlord has
agreed to extend the Term of the Lease for sixty (60) months and therefore the
term of the Lease shall be extended for an additional sixty (60) months on the
terms and conditions contained herein.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration to each
of the parties, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound hereby, Landlord and Tenant do hereby mutually
consent and agree that the following provisions shall govern with respect to the
rights, duties and obligations of the parties hereto with respect to the subject
matter hereof, and the parties hereto agree as follows:
1.Recitals. The Recitals are incorporated into this Amendment as if fully set
forth in this Section 1.
2.Definitions. All terms used herein, unless otherwise specified, shall have the
meaning ascribed to them in the Lease.
3.Extension. The Term of the Lease is hereby extended for a period commencing on
August 1, 2018 and continuing through and including July 31, 2023 (“Extended
Term”). Tenant agrees to accept possession of the Premises for the Extended Term
in their current "as-is" condition, without any representation, credit,
allowance or build-out from Landlord with respect to the condition or
improvement thereof, except for the Tenant Improvements as set forth below and
Landlord’s maintenance, repair and replacement obligations set for in Section
8.2 of the Lease, which shall continue for the Extended Term. For the avoidance
of doubt, all terms and conditions of the Lease, as amended hereby, shall remain
in full force and effect through the Extended Term, except that Monthly Base
Rent payable during the Extended Term shall be One Hundred One Thousand Fifteen
and 66/100 Dollars ($101,015.66) for the period from August 1, 2018 through July
31, 2019 and shall increase by three percent (3%) on August 1, 2019 and on each
August 1 thereafter during the Extended Term.
4.Tenant Improvements/Allowance. Landlord agrees that from the Effective Date
and until August 1, 2019, Tenant shall perform or cause to be performed or shall
request that Landlord perform or cause to be performed certain improvements to
the Premises requested by Tenant and approved in advance by Landlord, such
approval not to be unreasonably withheld or delayed (“Tenant Improvements”). The
cost of the Tenant Improvements shall be split equally between Landlord and
Tenant, but in no event shall


1

--------------------------------------------------------------------------------




Landlord be obligated to perform or cause to be performed any Tenant
Improvements, or reimburse Tenant for any Tenant Improvements performed by
Tenant as noted below, in excess of Two Hundred Twenty-One Thousand Five Hundred
and 00/100 Dollars ($221,500.00) in the aggregate (“Allowance”) and any Tenant
Improvements in excess of the Allowance shall be at Tenant's sole cost and
expense. Upon completion of any portion of the Tenant Improvements Work, if
Tenant elects to have Landlord perform or cause to be performed certain
improvements to the Premises, Tenant shall pay to Landlord one-half the cost of
the Tenant Improvements plus one hundred percent of the cost of the Tenant
Improvements in excess of the Allowance, within thirty (30) days after receipt
of invoice for the same from Landlord, and such amounts due hereunder from
Tenant shall be deemed Additional Rent. In no event shall any unused Allowance
funds be used by Tenant for Rent. Upon completion of any portion of the Tenant
Improvements Work, if Tenant elects to perform or cause to be performed certain
improvements to the Premises, Tenant shall provide paid invoices and supporting
lien waiver and other documentation to Landlord for reimbursement of one-half
the cost of the Tenant Improvements up to the remaining Allowance, which
Landlord shall pay within thirty (30) days after receipt of request from Tenant
with the invoices, waivers and supporting documentation.
5.Further Amendment. The Lease shall be deemed amended such that the following
language shall be deemed added to the Lease: “Tenant shall provide Landlord data
relating to utility usage and service at the Premises on an annual basis within
thirty (30) days after the end of each calendar year and at such other times
reasonably requested by Landlord. Such information shall include, but shall not
be limited to, information relating to energy and water consumption and waste
generation and such other information to enable the assessment of the
environmental, social and governance performance of the Premises. Tenant shall
provide all relevant documents and information with respect to such matters
relating to the Premises. Tenant shall not take any action to adversely affect
the environmental performance of the Premises.”
6.Further Amendment. Section 28.1 of the Lease shall be amended to read that if
a Notice pursuant to the Lease or this Amendment is intended for the Tenant it
should be sent to the following address:
Power Solutions International, Inc.
201 Mittel Drive
Wood Dale, Illinois 60191
Attention: PSI Legal Department
Email: psilegal@psiengines.com
7.Further Amendment. Section 32.22 of the Lease shall be deemed deleted in its
entirety.
8.No Other Modification. The Lease is only modified as set forth herein and in
all other respects remains in full force and effect.
9.No Default. Tenant acknowledges that the Lease is in full force and effect and
that there are no defaults thereunder or any conditions which with only the
passage of time or giving of notice or both would become a default thereunder.
10.Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
11.Modification. This Amendment may not be modified or amended except by written
agreement executed by the parties hereto.
12.Governing Law. The validity, meaning and effect of this Amendment shall be
determined in accordance with the laws of the State of Illinois.


2

--------------------------------------------------------------------------------




13.Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
14.Severability. The parties hereto intend and believe that each provision in
this Amendment comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Amendment is found by a
court of law to be in violation of any applicable ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such provision to be illegal, void or unenforceable as written, then
such provision shall be given force to the fullest possible extent that the same
is legal, valid and enforceable and the remainder of this Amendment shall be
construed as if such provision was not contained therein.
15.Construction. The headings of this Amendment are for convenience only and
shall not define or limit the provisions hereof. Where the context so requires,
words used in singular shall include the plural and vice versa, and words of one
gender shall include all other genders. In the event of a conflict between the
terms and conditions of the Lease and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail.
16.Third Party Beneficiaries. This Amendment shall inure to the sole benefit of
the parties hereto. Nothing contained herein shall create, or be construed to
create, any right in any person not a party to this Amendment.
17.Legal Review. The parties hereto acknowledge that they have been advised by
legal counsel of their choice in connection with the interpretation,
negotiation, drafting and effect of this Amendment and they are satisfied with
such legal counsel and the advice which they have received.
18.Facsimile or Electronic Signatures. The parties hereto agree that the use of
facsimile or electronic signatures for the negotiation and execution of this
Amendment shall be legal and binding and shall have the same full force and
effect as if originally signed.
19.Brokerage. Landlord and Tenant warrant that they have had no dealings with
any real estate broker or agent in connection with this Amendment, other than
Ron Behm of Colliers International, whose commission shall be paid by Landlord
pursuant to separate written agreement and each party covenants to pay, hold
harmless and indemnify the other party from and against any and all cost,
expense or liability for any compensation, commissions and charges claimed by
any broker or other agent with respect to this Amendment or the negotiation
thereof arising out of any acts of the indemnifying party.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]






3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the day and year first above written.


TENANT:
POWER SOLUTIONS INTERNATIONAL, INC.
A Delaware corporation
 
 
By:
 
/s/ John P. Miller
 
 
John P. Miller
Chief Executive Officer



LANDLORD:
CENTERPOINT PROPERTIES TRUST,
a Maryland real estate investment trust
 
 
 
By:
 
/s/ Nate Rexroth
 
 
Nate Rexroth
Executive Vice President
 
 
 
By:
 
/s/ Brian M Sheehan
 
 
Brian M. Sheehan
Senior Vice President, Controller





SIGNATURE PAGE